Title: From George Washington to Beverley Randolph, 14 April 1791
From: Washington, George
To: Randolph, Beverley



Sir
Richmond, April 14, 1791.

The Secretary of War having transmitted to me a copy of your Excellency’s letter to him, relative to the protection of the frontier counties of Virginia, with his answer thereto—I have now to observe that the Counties of Russell and Wythe, not having been considered as equally exposed with the others, were not included in the arrangements taken for defending the frontier—But, as the protection to be afforded was intended to embrace every county that might be exposed to inroad or invasion, if it shall appear to your Excellency a necessary measure, I request that you will be pleased to direct such an extension of the defense as will cover these counties, and place them in equal security with the others.
Should it comport with the state of your Treasury to make an advance of Two thousand dollars, of the sum appropriated by the State of Virginia for federal purposes on the Potowmac, I beg that an intimation thereof may be given to Mr Johnson, Doctor Stuart, and Mr Daniel Carroll, who are the Commissioners, and who will take measures, in consequence, for drawing the money. This supply is very essential, and requires that the earliest intimation, which the state of your funds will allow,

should be given to the Commissioners. I have the honor to be, with respectful consideration, Your Excellency’s most obedient Servant

Go: Washington

